98 F.3d 1333
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Lonnie BENEFIELD, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 96-1388.
United States Court of Appeals, First Circuit.
Oct. 23, 1996.

Lonnie Benefield on brief pro se.
Donald K. Stern, United States Attorney, and Michael J. Pelgro, Assistant U.S. Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
After careful review of the briefs and record, we conclude that the district court properly dismissed appellant's § 2255 petition for the reasons stated in the order dated July 25, 1995, as amended March 29, 1996.  We add only these comments.


2
1. Appellant's complaint regarding the lack of stated reasons for the 20-year sentence was not properly raised in his § 2255 petition, as it was not raised on direct appeal.   See Knight v. United States, 37 F.3d 769, 772-73 (1st Cir.1994).


3
2. Appellant's complaints regarding the proceedings on remand from the direct appeal also did not present grounds for § 2255 relief.  The proceedings on remand were limited by the scope of the direct appeal, and appellant was not entitled to raise new objections at that stage.   See United States v. Connell, 6 F.3d 27, 30 (1st Cir.1993);  see also Fed.R.Crim.P. 35(a)(1) & 43(c)(4).  Appellant's complaint about the delay on remand is also without merit.  See Fed.R.Crim.P. 35(a)(1) (current version).


4
3. We do not address the argument raised in appellant's reply brief that the district court on remand failed to advise him of his right to appeal under Fed.R.Crim.P. 32(c)(5).  That argument was neither presented below nor raised here in a timely fashion.   See, e.g., Sandstrom v. Chemlawn Corp., 904 F.2d 83, 86 (1st Cir.1990) (arguments not made to the district court or in the opening brief are waived).


5
Affirmed. See 1st Cir.  Loc. R. 27.1.